DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brian Prewitt on 3/25/2021.  The application has been amended as follows: 

In claim 38, line 1, insert – non-transitory – before “tangible”.

Allowable Subject Matter
Claims 22-38 are allowed.  The following is an examiner’s statement of reasons for allowance: Borgstrom et al. (USPG 2017/0236520) disclose a method, system, and non-transitory tangible computer-readable medium, of speaker verification, comprising: an input, for receiving a test input representing speech {speech input in figures 1A-B}; and a processor (processor 521 in figure 5), wherein the processor is configured for: comparing a test input against a model of a user's speech obtained during a process of enrolling the user (Figure 1A-B; paragraph 25, comparing speech input with model of the speaker); obtaining a first score from comparing the test input against the model of the user's speech user (Figure 1A-B; paragraph 25, obtaining the score); comparing the test input against a first plurality of models of speech obtained from a first plurality of other speakers respectively user (Figure 1 A-B; paragraph 32, comparing speech input with cohort models); obtaining a plurality of cohort scores from comparing the test input against the plurality of models of speech obtained from a plurality of other speakers user (Figure 1A-B; paragraph 32, a plurality of scores); obtaining statistics describing the plurality of cohort scores (figure 1B and paragraphs 32, !”likelihood" "posterior probability”, or "confidence” are statistics describing the cohort scores); modifying said statistics to obtain adjusted statistics (figure 1B and paragraphs 33-34, means and standard deviation); normalising the first score using the adjusted statistics to obtain a normalised score (paragraph 34, normalizing the first score by subtracting the means from it and then divided by the standard deviation); and using the normalised score for speaker verification (paragraphs Sand 34, comparing the normalized first score to a threshold to determine if the speech of the user matches the speaker verification model for the asserted identity).
Borgstrom fails to explicitly disclose the combination of the steps of: obtaining a mean and a measure of dispersion of the plurality of cohort scores; modifying at least one of the mean and the measure of dispersion to obtain adjusted statistics; and using the normalised score for speaker verification, wherein modifying at least one of the mean and the measure of dispersion comprises: calculating at least one of a modified mean and a modified measure of dispersion; and using a respective maximum value in said adjusted statistics if the modified mean or the modified measure of dispersion is 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Huang et al. (USPG 2018/0293988) teach a speaker recognition system in which speech input of a user is compared against speech models of a plurality to speakers stored in the system to determine a match based on scores
Zigel et al. (USPG 2008/0195387) teach a speaker identification system in which speech input is compared against known speaker models, which are adjusted based on normalization parameters. Pawlewski et al. (USPN 6389392) teach a speaker recognition method via comparing a speech input to known speaker models.  Herbig et al. (USPG 2010/0198598) teach a speaker identification/verification system.  These references are considered pertinent to the claimed invention.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.